Motion for Return of Property
                            Because no statute or court rule permits an appeal from an
                order denying a motion for return of property, we lack jurisdiction over
                this portion of the appeal.   Castillo v. State, 106 Nev. 349, 352, 792 P.2d
                1133, 1135 (1990). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED in part
                and we DISMISS the appeal in part.



                                                                                   J.



                                                                                   J.



                                                                                   J.
                                                     Saitta


                cc: Hon. James M. Bixler, District Judge
                     Juan Vega
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A